Title: From James Madison to William Buchanan, 4 September 1807
From: Madison, James
To: Buchanan, William



Sir.
Dept: of State, Septr: 4th: 1807.

The existing posture of things between Great Britain and the United States, resulting from recent occurrences, though it should not issue in the threatened rupture, evidently requires certain precautions having reference to such an event.  Among these, an early notice of the danger to the rich commerce of our Citizens beyound the Cape of Good Hope, which it is apprehended will in case of determined hostility on the part of Great Britain not fail to be an important object of depredation, and may even without hostile orders from the Government tempt its Cruizers to speculative captures.
As it is understood that the American Vessels engaged in the trade East of the Cape of Good (excepting those from Calcutta) touch at the Isle of France, in their Voyages, it will be particularly in your power to contribute to their safety.  You will therefore exert all your attention and prudence in apprizing them of the Crisis, and in guarding them against the danger to which it may expose them.  The course by which it is supposed the returning Vessels will be least exposed, will be to keep as far distant as possible from the Cape of Good Hope, to pass 15 or 20 leagues westward of St. Helena, to cross the line between 23° & 28° West Longitude, to shape their course afterwards as far as possible Eastward of the West Indies, and endeavor to make land between Nantucket & Rhode Island, or to the Southward of the Chesapeake as may best suit the particular destination, or be suggested by intelligence from the Coast.  It is proper you should know, and so apprize those charged with the Voyage, that the course here marked out having been settled with the approbation of the Insurance Companies; and being a precaution meant for their benefit, as well as for that of the Owners, no scruples against deviation ought to be opposed to it.  Inclosed herewith are lists of all the Vessels in the Eastern trade now out (as far as lists have been received from the Insurance Companies) with a view of the places from the periods within which they are expected, of the amounts insured, and of the estimated value at stake.  The information will assist you in the duty now enjoined, and at the same time impress on you the importance of a Vigilant and active discharge of it.
Referring you to a file of Newspapers herewith sent, which will give you useful intelligence concerning the State of public Affairs, I remain &c:

James Madison.

